Citation Nr: 1429616	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-45 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a mouth disorder.

2.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, including as secondary to service-connected disabilities.

5.  Entitlement to service connection for rubella, to include residuals.

6.  Entitlement to service connection for left upper extremity diabetic polyneuropathy.

7.  Entitlement to service connection for right upper extremity diabetic polyneuropathy.

8.  Entitlement to service connection for left lower extremity diabetic polyneuropathy.

9.  Entitlement to service connection for right lower extremity diabetic polyneuropathy.

10.  Entitlement to service connection for a bilateral eye disorder.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

12.  Entitlement to an effective date prior to December 5, 2006 for service connection for chronic thoracic and lumbar back strain and degenerative arthritis (hereinafter "back disability").

13.  Entitlement to an effective date prior to December 5, 2006 for service connection for chronic cervical strain and degenerative arthritis (hereinafter "neck disability").

14.  Entitlement to an effective date prior to December 5, 2006 for service connection for left knee chronic strain and degenerative changes with history of medical meniscus tear (hereinafter "left knee disabilities").

15.  Entitlement to an effective date prior to December 5, 2006 for service connection for left knee instability due to service-connected left knee disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1971 to March 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board has recharacterized the appeal to encompass any acquired psychiatric disorder to conform to Clemons.

Entitlement to service connection for a mouth disorder and diabetes mellitus were previously denied by the RO in February 2002, and the Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to these claims within the applicable one-year periods.  See 38 C.F.R. § 3.156(b) (2013); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Barnett v. Brown,        8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

At the May 2014 Board hearing, the Veteran submitted articles and article abstracts detailing potential causes of diabetes.  The Veteran submitted a waiver of agency of original jurisdiction (AOJ) and the Board is also remanding the issue of service connection for diabetes to the AOJ for further development.  VA treatment records dated through February 2014, a January 2014 VA peripheral nerves examination report, and articles entitled "Common back Injuries from Playing Football," "Peripheral Neuropathy Fact Sheet," "Management of Cervical Spine Injuries in Athletes," and "Acquired Unilateral Rubella Retinopathy in Adults" have been associated with the claims file.  While the most recent supplemental statement of the case, dated in October 2013, does not include review of these records, none of these records relate the issues of service connection for rubella (or its residuals) or a mouth disorder that the Board is adjudicating below.  Further the issues of earlier effective dates do not involve any question as to the current nature and severity of the back, neck, and left knee disabilities.  As such, this evidence is of no probative value with regard to the issues decided below, and the Veteran is not prejudiced by the Board promulgating a decision without AOJ consideration of this evidence in the first instance.  Rather these additional records pertain to the issues the Board is remanding below. 

In April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO in Milwaukee, Wisconsin (Travel Board hearing).  A transcript of the hearing is of record.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of service connection for bilateral hearing loss and tinnitus have been raised by the record (see April 2014 Board hearing transcript), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of service connection for diabetes mellitus, bilateral eye disorder, and bilateral upper and lower extremity diabetic polyneuropathy, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed February 2002 rating decision, in pertinent part, denied service connection for a mouth disorder on the basis that the condition neither occurred in nor was caused by service as service medical records failed to note any complaint, treatment, or diagnosis of a mouth condition during service and a mouth condition was not noted on the service separation physical.  

2.  The evidence received since the February 2002 rating decision does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for a mouth disorder.

3.  An unappealed February 2002 rating decision, in pertinent part, denied service connection for diabetes mellitus on the basis that the condition was neither occurred in or caused by service, including by the in-service instance of rubella; service treatment records failed to note any complaint, treatment, or diagnosis of diabetes; and an October 2001 VA examiner's opinion that there was no clinical relationship between the Veteran's diabetes mellitus and the earlier bouts of rubella.  

4.  The evidence received since the February 2002 rating decision relates to an unestablished fact of nexus to service that is necessary to substantiate the claim for service connection for diabetes mellitus.

5.  The Veteran has a current acquired psychiatric disorder of major depressive disorder.

6.  The Veteran's current acquired psychiatric disorder is related to active service. 

7.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current disability of rubella or residuals of rubella.

8.  An unappealed February 2002 rating decision denied service connection for back, neck, and left knee disabilities.

9.  The Veteran filed a claim to reopen service connection for back, neck, and left knee disabilities on December 5, 2006.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision to deny service connection for a mouth disorder became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has not been received to reopen service connection for a mouth disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R.     § 3.156 (2013).

2.  The February 2002 rating decision to deny service connection for diabetes mellitus became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  New and material evidence has been received to reopen service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R.          § 3.156 (2013).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for major depressive disorder have been met.  38 C.F.R. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

5.  The criteria for service connection for rubella or residuals of rubella have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6.  The criteria for an effective date prior to December 5, 2006 for the award of service connection for a back disability have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2013).

7.  The criteria for an effective date prior to December 5, 2006 for the award of service connection for a neck disability have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2013).

8.  The criteria for an effective date prior to December 5, 2006 for the award of service connection for left knee disabilities have not been met.  38 U.S.C.A.          §§ 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2013).

9.  The criteria for an effective date prior to December 5, 2006 for the award of service connection for left knee instability due to service-connected left knee disabilities have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Initially, with respect to the service connection claim for diabetes mellitus, the Board finds it to be reopened by way of submission of new and material evidence.  The Board is remanding the issue of service connection for diabetes mellitus.  Additionally, the Board is granting the service connection claim for an acquired psychiatric disorder, which constitutes a full grant of the benefits sough on appeal with respect to this claim; therefore, no further discussion regarding VCAA notice or assistance duties is required.  

With respect to the appeals for earlier effective dates, as discussed below, resolution of this issue turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As the effective date issues turn on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appealed issues.  Consequently, no further notice or development under the VCAA is warranted with respect to the appeal for an earlier effective date for back, neck, and left knee disabilities.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  

With respect to the claim for service connection for rubella, the Veteran was provided notice in August 2007, prior to the initial adjudication of the claim in August 2008.  With respect to the claim to reopen service connection for a mouth disorder, the Veteran was provided notice in May 2007, prior to the initial adjudication of the claim in July 2007.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  The May 2007 letter also satisfied the requirements under Kent.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In a March 2001 written statement, the Veteran contended that he was discharged from service without a service separation physical.  In a January 2007 written statement, the Veteran contended that VA produced some, but not all, of his service treatment records.  In a February 2007 written statement, the Veteran contended that VA refused to gather information associated with his case.  In the December 2006 claim and March 2007 written statement, the Veteran contended that, during service, he underwent ultrasounds, chiropractic treatments, and used performance enhancing drugs and that these records had not been associated with the claims file.  The Veteran contended that VA had not obtained private treatment records he had identified.  In an October 2007 written statement, the Veteran contended that VA had not attempted to obtain any of his records.  

In a December 2009 substantive appeal (VA Form 9), the Veteran contended that the RO did not include service treatment records showing him being hospitalized for six days for rubella during service.  The Veteran also stated that the RO was in full receipt of all his medical service records and almost all of his post-service medical records.  In September 2013 written statements associated with the substantive appeal for earlier effective dates, the Veteran contended that VA had refused to obtain his in-service physical examination reports.  In a February 2014 written statement, the Veteran contended that the RO had refused to retrieve his service treatment records and post-service private treatment records, even though he supplied addresses and forms.  

Review of the Veteran's service treatment records reveals that physical examination reports dated May and July 1971 (whose purpose was noted as US Naval Academy) and the March 1972 service separation physical examination report have been associated with the claims file.  An August 1971 service treatment record notes that the Veteran was admitted to the military hospital on August 27, 1971 and discharged September 3, 1971 for treatment for rubella.  The Board finds that the Veteran's contention that his service treatment records are missing is not supported by the other evidence of record and the service treatment records associated with the claims file.   

Further, the Board finds that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, private medical opinions, a copy of the Board hearing transcript, articles submitted by the Veteran, and lay statements.  The RO requested private treatment records from the private facilities for which the Veteran submitted authorization and consents to release information (VA Form 21-4142), and noted in the claims file when any private records proved unavailable.  As discussed above, VA attempted to obtain SSA disability benefits records, received a negative response, and notified the Veteran.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  With respect to the claim for service connection for rubella, the Veteran was provided a VA examination (the report of which has been associated with the claims file) in April 2008.  In a February 2009 notice of disagreement, the Veteran contended that he was not examined by a licensed doctor in connection with his claim.  However, review of the April 2008 VA examination report reveals that the VA examiner was a licensed medical doctor.  The Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  

Further the Veteran has not specifically challenged the adequacy of the VA examiner beyond contending the VA examiner was not a licensed physician.  There is no requirement that a VA compensation examiner be a licensed physician; rather, an examiner is "qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  See Cox v. Nicholson, 20 Vet. App. 563 (2007) (holding that the Court has never required that VA compensation examinations only be conducted by physicians and recognizing the competency of a nurse practitioner to conduct compensation examinations).  

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  The Board finds that the VA examination report was thorough and adequate and provides a sound basis upon which to base decisions with regard to the issue on appeal.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale.

With respect to the claim to reopen service connection for a mouth disorder, the RO has not arranged for a VA examination, but the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  As discussed in detail below, the Board finds that the evidence submitted since the previous denial of service connection for a mouth disorder does not meet the threshold burden of being new and material to reopen the claim; therefore, VA did not violate its duty to assist by not obtaining a medical opinion with regard to this issue.

The Veteran testified at a hearing in Milwaukee, Wisconsin, in April 2014 before the undersigned Veterans Law Judge (Travel Board hearing).  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the Board hearing, the Veterans Law Judge advised the Veteran what was generally required for service connection, emphasized the importance of evidence reflecting current disabilities, and suggested the importance of getting a medical nexus opinion relating any current disabilities to the events that happened in service.  The Veterans Law Judge inquired as to the onset and nature of the Veteran's disabilities.  The Veteran presented evidence of symptoms of the current disabilities and testified as to in-service injuries and events.  Further, the Veteran was provided a VA examination in April 2008 that provides additional evidence as to the etiology of the claimed rubella and residuals of rubella.

As the Veteran presented evidence of symptoms of the claimed disorders, testimony as to the onset of the reported symptoms, and VA examination reports as to etiology have been obtained, there is no overlooked or missing or outstanding evidence that might substantiate the claim.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Reopening Service Connection for a Mouth Disorder and Diabetes Mellitus

The Veteran seeks to reopen previously denied claims of service connection for a mouth disorder and diabetes mellitus.  The claims for service connection for a mouth disorder and diabetes initially formally filed in January 2001 (with an informal claim for service connection filed in November 2000) were originally denied in a February 2002 rating decision.  The Veteran did not initiate an appeal of the decisions and he also did not submit any new and material evidence with respect to these claims within the applicable one-year periods.  See 38 C.F.R. § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decisions became final as to the evidence then of record, and are not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Mouth Disorder

In the February 2002 rating decision, the RO, in pertinent part, denied service connection for a mouth disorder on the basis that the condition neither occurred in nor was caused by service.  The RO noted that the service medical records failed to note any complaint, treatment, or diagnosis of a mouth condition during service and that a mouth condition was not noted on the service separation physical.  The pertinent evidence of record at the time of the February 2002 rating decision includes the Veteran's lay statements, service treatment records from July 1971 to March 1972 (the Veteran's entire period of active service), a report from Dr. C.C. dated December 2000, an October 2001 VA examination report, private treatment records dated from June 1996 to January 2001, and lay statements from the Veteran and his then-spouse.

In a January 2001 written statement, the Veteran contended that he had suffered from mouth pain related to his military service for years.  In March 2001 written statements, the Veteran contended that he received many blows to his mouth, jaw, and teeth playing football during service and that the mouth guard he wore caused many problems with his teeth and mouth.  The Veteran contended that his gum problems began during service and were never addressed. 

The Board has reviewed the evidence of record received since the February 2002 rating decision and finds that it does not qualify as new and material evidence to warrant reopening service connection for a mouth disorder.

Private treatment records dated from November 1984 to May 1986, from April 1987 to May 1988, and from May to June 2007 reflect post-service dental treatment (the presence of a current disability is not in dispute), but do not serve to establish any complaint, treatment, or diagnosis of a mouth condition during service or a causal link (nexus) between the current mouth condition and service.  As such, while this evidence is "new" in the sense that was not previous of record, it is not "material" as it does not relate to an unestablished unestablished fact necessary to substantiate the claim.  See Smith, 12 Vet. App. 312 (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened); see also 38 C.F.R. § 3.156(a).    

During the course of the present appeal to reopen service connection, the Veteran has contended that his mouth and jaw were damaged due to hits playing football in service.  See March 2007, November 2007, and February 2014 written statements and April 2014 Board hearing transcript.  In January and July 2007 written statements, the Veteran contended that the mouth guard he wore for football during service caused pain.  In the July 2007 written statement, the Veteran contended that, after leaving the academy, he began losing teeth due to severe infections due to the mouth guard infections and diabetes.  The Board finds that this lay evidence is not "new" because it is redundant of evidence already considered by VA in the February 2002 denial of the claim.  See May 2001 Vet contention that, in service, he was hit in the mouth and that his mouth guard damaged his gums.

Further, the Veteran has contended that the claimed mouth condition is due to his diabetes mellitus (which the Board is reopening and remanding below).  In the July 2007 written statement, the Veteran contended that, after leaving the academy, he began losing teeth due to severe infections due to the mouth guard infections and diabetes.  In a December 2009 substantive appeal (VA Form 9), the Veteran contended that the claimed mouth disorder was caused by his diabetes mellitus, which, in turn, had been caused by the in-service incident of rubella.  The Court has held that a final denial on one theory of entitlement is a final denial on all theories.  See also Velez v. Shinseki, 23 Vet. App. 199 (2009).  Relevant to new and material claims, a new theory of causation for the same disease or injury that is the subject of a previously denied claim cannot be the basis of a new claim, and instead the matter must be treated as a claim to reopen.  Boggs v. Peake, 520 F.3d 1330 (2008).  The Board finds that the Veteran's contentions that the claimed mouth disorder is causally related to the (currently non-service-connected) diabetes mellitus, without more, do not constitute new and material evidence as the Veteran has merely advanced a new theory of entitlement (secondary service connection).

Based on the above, none of the evidence received since the February 2002 rating decision constitutes new and material evidence tending to show that the condition occurred in or was caused by service that was not already considered by VA in the previous denial.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since the most recent final denial of the claim in February 2002 is not new and material, and reopening the claim for service connection for a mouth disorder is not warranted.  Until the evidence meets the threshold burden of being new and material to reopen the claim, reopening of the claim must be denied, and the merits-based standard of benefit of the doubt does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Diabetes Mellitus

In the February 2002 rating decision, the RO, in pertinent part, denied service connection for diabetes mellitus on the basis that the condition was neither occurred in nor caused by service, including by the in-service instance of rubella.  The RO noted that the DD Form 214 did not reflect that the Veteran was ever stationed in Vietnam.  The RO noted that service treatment records failed to note any complaint, treatment, or diagnosis of diabetes.  The RO further based its decision on an October 2001 VA examiner's opinion that there was no clinical relationship between the Veteran's diabetes mellitus and the earlier bouts of rubella.  The pertinent evidence of record at the time of the February 2002 rating decision includes the Veteran's lay statements, service treatment records from July 1971 to March 1972 (the Veteran's entire period of active service), a report from Dr. C.C. dated December 2000, an October 2001 VA examination report, private treatment records dated from June 1996 to January 2001, and lay statements from the Veteran and his then-spouse.

The Board has reviewed the evidence of record received since the February 2002 rating decision and finds that it qualifies as new and material evidence to warrant reopening service connection for diabetes mellitus.  In a January 2008 private medical opinion, a nurse practitioner noted that the Veteran had diabetes mellitus type 1 that onset in 1983 and opined that it was a reasonable hypothesis that the in-service rubella may have caused diabetes mellitus type 1, 12 years post-infection.  In a February 2011 private medical opinion, Dr. D.C. opined that the Veteran's diabetes was directly caused by the case of rubella he suffered during active service.  Dr. D.C. noted that it is well-documented that rubella as an adult may cause diabetes.  In an August 2012 private medical opinion, Dr. D.C. noted that it is a well-known fact that rubella as an adult causes diabetes as reported in the previous literature.  Dr. D.C. opined that it was more likely than not that the Veteran's rubella infection while on active duty was the direct cause of the diabetes mellitus type 2.  The Board finds that this evidence, received after the February 2002 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of a causal link (nexus) between the claimed diabetes and the in-service case of rubella (a necessary element for service connection).  38 C.F.R. § 3.303(d).

As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claims; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.

Accordingly, as the Board has determined that new and material evidence has been received, the Veteran's request to reopen the previously denied claim of service connection for diabetes mellitus is granted to this extent.  In arriving at the above conclusions with regard to the claim, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the February 2002 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service records been received since the February 2002 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  The Board is remanding the matters of service connection for diabetes mellitus for further development.  

Service Connection for Rubella and an Acquired Psychiatric Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, the Veteran has claimed service connection for rubella and an acquired psychiatric disorder (the evidence of record does not reflect a diagnosis of a psychosis and the Veteran has not contended otherwise), neither of which are listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.    

As adjudicated below, the Board is granting service connection for an acquired psychiatric disorder based on direct service connection under 38 C.F.R. § 3.303(d); therefore, the additional service connection theory of secondary service connection pursuant to the same benefit is rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue.  For this reason, the theory of secondary service connection will not be further discussed.  See 38 U.S.C.A.       § 7104 (West 2002) (stating that the Board decides questions of law or fact).

Rubella

The Veteran essentially contends that he had rubella in service and has suffered residuals of rubella since service separation.  In a July 2007 written statement, the Veteran contended that the rubella contacted while in service has affects his body, eyes, and nervous system.  In a January 2007 written statement, the Veteran reported symptoms of high fever, rash, malaise, and sore throat associated with his in-service case of rubella.  The Veteran contended that he has had pneumonia many times.  At the April 2014 Board hearing (and throughout the course of this appeal), the Veteran contended that he experiences ringing in the ears (tinnitus), hearing loss, an eye condition, and diabetes mellitus due to the in-service incident of rubella.

Initially, to the extent the Veteran has contended that the diabetes mellitus and eye condition are related to the in-service instance of rubella, the Board, as discussed below, is remanding these claims for further development.  Further the Board is referring the issues of service connection for hearing loss and tinnitus to the AOJ for initial adjudication.  

The Board finds that the weight of the evidence is against a finding that the Veteran has a current disability of rubella or residuals of rubella.  The VA treatment records and VA examination reports do not demonstrate that the Veteran has current rubella or residuals of rubella or that he is receiving any treatment for the same.

At the October 2001 VA eye examination, the VA examiner opined that there are no signs of rubella consequences in the eye exam such as signs of cataract, glaucoma, or fundus changes consistent with congenital rubella or rubella.  An April 2008 VA examination report notes that the Veteran was treated and hospitalized for rubella from August 27, 1971 to September 3, 1971.  The VA examination report noted that the Veteran was not seen with any recurrent illness or relapse of rubella during the remainder of active service or since service separation.  The VA examiner opined that the Veteran's in-service rubella infection had resolved with normal examination and no residual disabilities.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, the evidence in this case does not demonstrate rubella, to include residuals, at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.

Further, while as a lay person, the Veteran may be competent to relate some symptoms that may be associated with rubella, including a rush, he does not have the requisite medical knowledge, training, or experience to be able to diagnose rubella or residuals of rubella.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Rubella, and its residuals, can be manifested by observable symptomatology, such as rash and fever, that overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The Veteran has not been shown to have such knowledge, training, or experience.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have current rubella (to include residuals of rubella).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Acquired Psychiatric Disorder

The contention liberally construed for the Veteran is that his current acquired psychiatric disorder is related to active service or to the service-connected back, neck, and left knee disabilities.  In a January 2007 written statement, the Veteran contended that his in-service rubella caused his current depression.  In a December 2009 substantive appeal, the Veteran contended that he was depressed in service due to injuries that prevented him from qualifying for the U.S. Naval Academy.  At the April 2014 Board hearing, the Veteran testified that his depression began in service in part due to the pain from his service-connected orthopedic disabilities as well as because he was not accepted into the U.S. Naval Academy.  The Veteran testified that he continued to suffer from depression since service separation.

First, the evidence of record demonstrates that the Veteran has a current acquired psychiatric disorder.  The March 2008 VA examination report notes a diagnosis of major depressive disorder.  

Next, the evidence of record demonstrates that the Veteran experienced in-service psychiatric symptoms.  A November 29, 1971 service treatment record notes that the Veteran reported being unhappy, but that the Veteran was not psychotic, depressed, or anxious.  A November 30, 1971 service treatment record notes that the Veteran was depressed concerning academics.

Given the above, the remaining question is whether there is evidence of a link between the current acquired psychiatric disorder and the in-service psychiatric symptoms.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's currently diagnosed acquired psychiatric disorder is related to service.

At a March 2008 VA examination, the Veteran reported anger related to his discharge from service and that he felt devastated not to be able to achieve his lifelong goal of attending the U.S. Naval Academy.  The VA examiner noted that it appeared the Veteran's decision to leave the Naval Academy Preparatory School created some adjustment difficulties.  The VA examiner opined that the Veteran's personality style contributed to the Veteran's difficulty in resolving adjustment difficulties upon leaving service, but that it was not possible to separate out the effects of the Veteran's personality style versus the Axis I diagnosis without resorting to speculation.  The VA examiner diagnosed the Veteran with major depressive disorder and opined that it was as likely as not that the current major depressive disorder was related to the Veteran's adjustment difficulties at the time of his discharge from the military.

In a May 2008 VA addendum medical opinion, a different VA examiner noted that there was an extended length of time between the Veteran's adjustment difficulties upon discharge from service and the reported onset of depression in 2005.  The VA examiner found that there was no evidence to suggest that the Veteran suffered from depression in the intervening years.  The VA examiner opined that it was more likely that there was some triggering events around the time of the onset of the depression in 2005, specifically, the Veteran's mother passing away.  The VA examiner opined it was as likely as not that the Veteran's current depressed stems from his mother's death or some other trigger in 2005 that the Veteran experienced as a narcissistic injury, stress, or loss.

Based on the above, the Board finds that the evidence of record sufficiently indicates that the Veteran's acquired psychiatric disorder is at least as likely as not related to the in-service symptoms of depression; therefore, resolving reasonable doubt in favor of the Veteran, service connection for an acquired psychiatric disorder, to include major depressive disorder, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of direct service connection renders moot other theories of service connection.    

Earlier Effective Date for Back, Neck, and Left Knee Disabilities

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.         §§ 3.1(p), 3.155(a) (2013); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2013).

The Veteran asserts that the RO should have assigned an earlier effective date than December 5, 2006 for service connection for the back, neck, and left knee disabilities.  Specifically, in October and November 2007 written statements, the Veteran contended that his disability rating should have begun in 1971 (since active service).  In a January 2008 written statement, the Veteran contended that he had significant medical conditions, including cervical stenosis, that date back to in-service football injuries.  In a February 2012 notice of disagreement, the Veteran contended that the effective dates should go back to November 2000 and the date of the informal claim for service connection.  At the April 2014 Board hearing, the Veteran contended that the grant of service connection for the back, neck, and left knee disabilities was based at least in part on newly acquired service treatment records.

The Veteran submitted an original, informal claim for service connection in November 2000.  In a January 2001 written statement, the Veteran claimed, in pertinent part, service connection for back, neck, and left knee disabilities.  A formal claim for service connection was received by VA on January 10, 2001.  This claim was denied by the RO in a February 2002 rating decision.  The Veteran did not initial an appeal of the decision or submit any new and material evidence with respect to these claims within the applicable one-year periods; therefore, the February 2002 rating decision became final.  See 38 C.F.R. § 3.156(b); 38 C.F.R.  §§ 20.303, 20.1103.

The Veteran submitted a claim to reopen service connection for back, neck, and left knee disabilities that was received by VA on December 5, 2006.  These claims were granted by the RO in a January 2012 rating decision, which granted service connection for back, neck, and left knee disabilities effective December 5, 2006 - the date the claim to reopen service connection was received by VA.

The Board finds that there was no correspondence received by VA prior to December 5, 2006 that can be construed as an informal claim to reopen service connection for the back, neck, or left knee disabilities.  The earliest evidence of any kind associated with the act or intention of filing a claim to reopen service connection is the December 5, 2006 written statement from the Veteran.  As such, there is no evidence in the record to establish a date of claim that is earlier than the date VA received the claim to reopen.  

As noted above, the Veteran asserts that the effective date for service connection for back, neck, and left knee disabilities should be established as the date of receipt of the original claim for service connection or from the day after separation from service, rather than the date of receipt of the claim to reopen.  The Veteran contends that additional service treatment records were received since the February 2002 rating decision; therefore, the February 2002 rating decision did not become final.  38 C.F.R. § 3.159(c).  However, the other evidence of record does not support this contention.  Service treatment records were obtained and associated with the claims file in July 2001, prior to the February 2002 rating decision.  Further, the January 2012 rating decision that granted service connection for back, neck, and left knee disabilities acknowledged the presence of in-service football injuries based on a November 1971 service treatment record that notes the Veteran reported several injuries over the past year.  

In May and October 2007, the Veteran submitted copies of service treatment and personnel records.  A review of the evidence submitted reflects that the copies of the service treatment records submitted by the Veteran were already associated with the claims file and considered by VA in the initial denial of the Veteran's claims in February 2002.  Further, the service personnel records submitted by the Veteran do not relate to treatment, complaints, or diagnoses for any back, neck, or left knee disabilities.  As such, the Board finds that 38 C.F.R. § 3.156(c) does not apply. 

In a November 2007 written statement, the Veteran contended that he requested assistance in having his injuries reviewed by VA in 1975 and 1978; however, the Board finds that this contention is not supported by the other evidence of record.  Review of the claims file reflects that the Veteran filed an initial informal claim for service connection in November 2000 and filed formal claims for service connection for back, neck, and left knee disabilities in January 2001.  Further, the Veteran's general assertion that VA failed in its duty to assist in evaluating his claimed injuries, presumably by ordering a VA examination, does not raise a claim based on clear and unmistakable error in the June 2005 rating decision.  38 C.F.R.  § 3.105(a) (2013).  Such a general assertion of failure on the part of VA to comply with the duty to assist does not plead with specificity a claim to revise or reverse the February 2002 rating decision.  A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).   

As noted above, the Veteran asserts that the effective date for service connection for back, neck, and left knee disabilities should be established as the date of receipt of the original claim for service connection, rather than the date of receipt of the claim to reopen.  However, the Veteran did not file a notice of disagreement or substantive appeal with regard to the original claims for service connection.  The effective date for service connection is a legal determination that turns on the law as applied to the undisputed facts regarding the dates of receipt of claim and date entitlement arose.   As the original claims for service connection for back, neck, and left knee disabilities were denied in the final February 2002 rating decision, "the claim," for the purpose of establishing the effective date for service connection, is the December 2006 claim to reopen service connection.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the evidence, both lay and medical, shows that the Veteran separated from active service in March 1972, he did not file a claim for service connection within one year of separation, he first filed the claim for service connection in November 2000 (which was denied and the Veteran did not initiate an appeal), he filed the claim to reopen service connection on December 5, 2006, and an effective date of December 5, 2006 for the grant of service connection for back, neck, and left knee disabilities was assigned.  On these facts, because the earliest effective dates legally possible have been assigned, and no effective date for the award of service connection earlier than December 5, 2006 is assignable, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that an effective date prior to December 5, 2006 for the award of service connection for back, neck, and left knee disabilities, is not warranted.

ORDER

As new and material evidence has not been received, the appeal to reopen service connection for a mouth disorder is denied.

As new and material evidence has been received, the appeal to reopen service connection for diabetes mellitus is granted.

Service connection for rubella and residuals of rubella is denied.

Service connection for major depressive disorder is granted.

An earlier effective date, prior to December 5, 2006, for the grant of service connection for chronic thoracic and lumbar back strain and degenerative arthritis is denied.

An earlier effective date, prior to December 5, 2006, for the grant of service connection for chronic cervical strain and degenerative arthritis is denied.

An earlier effective date, prior to December 5, 2006, for the grant of service connection for left knee chronic strain and degenerative changes with history of medical meniscus tear is denied.

An earlier effective date, prior to December 5, 2006, for the grant of service connection for left knee instability is denied.


REMAND

Service Connection for Diabetes Mellitus

In a January 2008 written statement, the Veteran contended that he has diabetes mellitus type 1.  In a December 2009 substantive appeal (VA Form 9), the Veteran contended that the first time a doctor said he had diabetes was in the 1980s.  In February and March 2014 written statements, the Veteran contended that, while he was first examined for diabetes in 1980, his private physician stated that the Veteran had first become diabetic in the mid-1970s.  In the February 2014 written statement, the Veteran also contended that he has "type 1.75, [] hybrid" diabetes rather than type 1 or type 2 diabetes mellitus.  At the April 2014 Board hearing, the Veteran testified that he was initially diagnosed with diabetes in 1979 which was caused by his in-service case of rubella.  The Veteran further testified that blunt force trauma from playing football during service may have injured his pancreas.  The Veteran contended that tests demonstrated he had diabetes mellitus "type 1.5 [or] 1.75."

The October 2001 VA examiner diagnosed the Veteran with diabetes mellitus type 2.  A March 2002 VA treatment record notes that the Veteran first began taking insulin in 1993, was first diagnosed with diabetes in 1985, and that the Veteran suspected that he had been diabetic since 1973.  September and December 2002 VA treatment records note a diagnosis of diabetes mellitus type 1.  In January 2008 private medical opinions, a nurse practitioner noted that the Veteran had diabetes mellitus type 1 that onset in 1983 and opined that it was a reasonable hypothesis that the in-service rubella may have caused diabetes mellitus type 1, 12 years post-infection.  The private nurse practitioner opined that it was a well-known fact that individuals who develop rubella in the teenage years are more prone to developing diabetes as adults.  The private nurse practitioner opined that it was more likely than not that the acute rubella infection at the age of 18 contributed to the onset, if not actually caused in its entirety, the diagnosed diabetes mellitus type 1 that manifested eight to nine years following the incident of rubella.  

In a January 2008 letter, the Veteran's VA doctor noted that it was unclear if the Veteran had type 1 or type 2 diabetes mellitus.  At the April 2008 VA examination, the Veteran reported that his private doctor suspected he had diabetes in the 1970s.  The VA examiner opined that the Veteran had type 2 and not type 1 diabetes mellitus based on the date of diagnosis in 1985 or 1986, that the Veteran was initially treated with diet and exercise alone, was only later started on insulin, and had never been hospitalized for diabetic ketoacidosis.  The VA examiner noted that, upon consultation, the Veteran's VA treating physician (who wrote the January 2008 letter) also agreed that the Veteran had diabetes mellitus type 2.  September 2008, July 2012, February 2013, and November 2013 VA treatment records also note that the Veteran probably has diabetes mellitus type 1 that was diagnosed in 1979 to 1980.

Based on the above, the Board finds that there is still some question as to whether the Veteran has type 1 or type 2 diabetes mellitus.  Further, even assuming that the Veteran has diabetes mellitus type 2, in an August 2012 private medical opinion, Dr. D.C. noted that it is a well-known fact that rubella as an adult can cause diabetes.  Dr. D.C. opined that it was more likely than not that the Veteran's rubella infection while on active duty was the direct cause of the diabetes mellitus type 2.  

Conversely, in a September 2013 VA medical opinion, the VA examiner opined that there was no specific relationship between rubella infection and the development of diabetes type 2 after many years.  The VA examiner noted that, if diabetes mellitus type 2 were related to viral infections, the question would have to be which one, and the examiner opined that the Veteran obviously suffered many other viral infections in the interim because the disease was so remote from the rubella infection.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Board finds that the September 2013 VA medical opinion is inconclusive in nature because, while the VA examiner noted that the Veteran probably suffered from many other viral infections between the in-service instance of rubella and the development of diabetes mellitus, the VA examiner seemed to indicate that even diabetes mellitus type 2 could be related to viral infections and did not opine as to whether the Veteran's diabetes mellitus was at least as likely as not related to the in-service rubella.  As there remains some question as to the type of diabetes mellitus the Veteran currently has and the etiology of the disorder, the Board finds that an additional VA examination is necessary.  See McLendon, 20 Vet. App. 79.       

TDIU

During the pendency of this appeal, the Veteran has asserted that his service-connected disabilities prevent him from working.  VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013); VAOPGCPREC 75-91.  

In a January 2007 written statement, the Veteran contended that, in 1986, he was asked to look for another job because of his low production due to his frequent illnesses including knee surgery, diabetes, mouth surgeries, eye problems, and depression.  The Veteran contended that his (non-service-connected rubella) and (service-connected) depression have rendered him unemployable.  In a November 2007 written statement, the Veteran contended that his unemployability was due to service-connected disabilities.  At the March 2008 VA psychiatric examination, the Veteran reported that his anger was part of the reason he was unable to succeed as an employee.  At an April 2008 VA examination, the Veteran reported that his inability to work was related to problems with his (service-connected) neck, lumbar spine, and knee disabilities.

In a December 2009 substantive appeal (VA Form 9), the Veteran contended that he lost his job in the late 1980s due to "illness and complications."  The Veteran stated that he was terminated because of (service-connected) knee, back and neck disabilities as well as because of his mouth disorder and diabetes mellitus.  At the April 2014 Board hearing, the Veteran testified that the pain from the service-connected back, neck, and left knee disabilities would currently preclude even sedentary-type employment.  The Veteran testified that his back, neck, and knee disabilities, along with his depression and diabetes, would preclude him from employment today.

The Board finds that additional development is needed to help determine whether the Veteran is unable to secure (obtain) and follow (maintain) substantially gainful employment due to service-connected disabilities.  The Veteran has not been afforded a VA examination or opinion to help determine if his service-connected disabilities prevent all forms of gainful employment.  Based on the above, a remand is required to ensure there is a complete and thorough examination with opinion to inform the Board's decision regarding the claim for a TDIU.

Service Connection for Bilateral Eye Condition and 
Bilateral Upper and Lower Extremity Diabetic Polyneuropathy

In a March 2014 rating decision, the RO denied service connection for a bilateral eye condition and bilateral upper and lower extremity diabetic polyneuropathy.  In a March 2014 notice of disagreement, the Veteran appealed the denial of service connection for a bilateral eye condition and bilateral upper and lower extremity diabetic polyneuropathy.  Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2013).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2013).    

The March 2014 notice of disagreement was properly filed with the RO.  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issues of service connection for a bilateral eye condition and bilateral upper and lower extremity diabetic polyneuropathy for further procedural action.

Accordingly, the issues of service connection for diabetes mellitus, bilateral eye condition, and bilateral upper and lower extremity diabetic polyneuropathy and entitlement to a TDIU are REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assist in determining the nature and etiology of the diabetes mellitus.  The VA examiner should diagnose whether the Veteran has type 1 or type 2 diabetes mellitus and include a discussion regarding the conflicting diagnoses.  Then, the VA examiner should offer the following opinions:

Is it as likely as not (50 percent or greater probability) that the currently diagnosed diabetes mellitus was incurred in or caused by the Veteran's military service, specifically the in-service instance of rubella?  In offering these opinions, the examiner should address the Veteran's contentions that, while diabetes mellitus was not diagnosed until the mid-1980s, onset could have occurred on an earlier date.  The examiner should provide a rationale and basis for all opinions expressed.  

2.  Contact the Veteran and request he file a completed VA Form 21-8940.  He should be asked to provide a complete work history, whether he filed any workmen's compensation claims, and any other information regarding his employment or attempts to obtain employment.  

3.  Then, forward the claims file to a vocational rehabilitation or similar specialist for an opinion regarding the Veteran's occupational impairment caused by the service-connected disabilities.  An in-person examination of the Veteran is not required if the requested opinion can be rendered without resorting to speculation or unless otherwise deemed necessary by the reviewing examiner.

The VA examiner should provide an opinion as to the occupational impact and limitations resulting from the Veteran's service-connected disabilities, both individually and considered together.  In rendering this opinion, the examiner should consider the Veteran's education and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  A rationale should be given for all opinions and conclusions rendered.

4.  After undertaking any additional development deemed appropriate, readjudicate the remaining issues of service connection for diabetes mellitus and entitlement to a TDIU in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and the representative should be furnished with a supplemental statement of the case and allowed an appropriate time for response.

5.  The AOJ should issue a statement of the case that addresses service connection for a bilateral eye disorder and bilateral upper and lower extremity diabetic polyneuropathy.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


